Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 22, 2015

                                    No. 04-15-00063-CV

                          IN THE INTEREST OF Z.R.M., child,

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 13-11-22140-CV
                        The Honorable Cathy Morris, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice

       Debra Gifford’s request to cancel the hearing set for 2:00 p.m. on April 23, 2015, is
denied. The hearing will proceed as scheduled.


                                                         PER CURIAM




ATTESTED: ______________________________
                 Keith E. Hottle
                 Clerk of Court